Citation Nr: 1645287	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A December 2009 decision review officer decision granted service connection for spinal stenosis and a June 2016 rating decision granted service connection for depressive disorder.  Thus, those issues are no longer on appeal.  In July 2016, the Veteran testified during a Board hearing by videoconference.  


FINDING OF FACT

Diabetes mellitus type 2 did not have its onset during active service or within one year thereafter, and it is not related to such service.  


CONCLUSION OF LAW

Diabetes mellitus type 2 was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in August 2007.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Although an examination or opinion was not obtained in this case, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, the record is absent any evidence of the claimed disorder in service or for many years thereafter.  The Veteran asserts that his diabetes is due to in-service exposure to Agent Orange while he was assigned to Okinawa.  However, as will be discussed, there is no competent evidence that he was exposed to Agent Orange in Okinawa and there is no indication that his diabetes is associated with any such exposure.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the claim since it could not provide evidence of a past event.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection for specific diseases, including diabetes mellitus type 2, may be presumed if a Veteran served on the land mass of the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, Veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).   The Department of Defense has also confirmed that Agent Orange was used in the Republic of Korea and Thailand during specified time periods.

In this case, the Veteran asserts that his diabetes is due to exposure to Agent Orange while serving in Okinawa, Japan.  His service separation form shows almost six months of foreign service and a March 1966 temporary duty order shows that he was being deployed for Operation Arc Light.  The Board observes that Kadena Air Base in Okinawa participated in Operation Arc Light, and an August 1966 service treatment record confirms his presence at Kadena Air Base in Okinawa.  However, the Department of Defense has not yet confirmed that Agent Orange was used in Okinawa.  The record fails to show, and the Veteran does not assert, that he had in-country service in the Republic of Vietnam.  

Given the above, the Veteran is not entitled to the presumption that he was exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii). 

There is otherwise no competent evidence showing that the Veteran was exposed to Agent Orange during service.  The National Personnel Records Center has reported having no record of the Veteran's exposure to herbicides during service.  The Board notes the Veteran's assertion that he was exposed to Agent Orange while cleaning up the crash site of an aircraft that crashed on takeoff.  However, while the record shows that the aircraft was enroute for air refueling, indicating that it was carrying fuel, there is no indication that it was carrying Agent Orange.  The Veteran himself testified that he was unsure whether the aircraft was carrying Agent Orange.  Thus, the Board cannot find that his participation in that clean-up exposed him to Agent Orange.  The Board also notes his assertion that Agent Orange was sprayed and stored in drums at Kadena Air Base.  However, at the Board hearing, the Veteran testified that while an herbicide was used and drums of an herbicide were stored at the base, he was unsure whether the herbicide sprayed was actually Agent Orange or that the drums actually contained Agent Orange.  Without any objective evidence of the use or presence of Agent Orange in Okinawa, and as the Department of Defense has yet to confirm that Agent Orange was used in Okinawa, the Board cannot find that his service in Okinawa exposed him to Agent Orange.  

The Board notes the 1998 Board decision submitted by the Veteran regarding another Veteran's claim in which the Board found that there was a reasonable probability that that Veteran was exposed to Agent Orange in Okinawa.  However, Board decisions are fact specific and not binding on later decisions of other Veterans' claims.  Moreover, the Department of Defense has since reported it has been unable to confirm whether Agent Orange was used in Okinawa.  Thus, to date, the Board still cannot find that the Veteran's service in Okinawa exposed him to Agent Orange.

Given the above, the Veteran was not otherwise exposed to Agent Orange during service.  Thus, service connection for diabetes mellitus type 2 is not warranted on a presumptive basis based on Agent Orange exposure. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, the Veteran's service treatment records are negative for any diagnosis, or finding, of diabetes or elevated blood sugar readings.  Thus, the Board finds that the Veteran's diabetes mellitus type 2 did not have its onset during active service.

Post service, June 1979 and November 1979 private treatment records note that the Veteran had a high glucose level; however, he was not diagnosed with diabetes at either time.  VA treatment records show that he was diagnosed with diabetes in July 2003 and had borderline diabetes for a year prior to the diagnosis.  At an October 2003 VA examination for an earlier claim for nonservice-connected pension, the Veteran reported that he was diagnosed with diabetes in 2001, still over 30 years after discharge from service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In any event, the Board finds that the Veteran's diabetes mellitus type 2 did not have its onset within one year of active service.

Moreover, there is no competent medical evidence of record linking the Veteran's current diabetes to service.  The Veteran testified that he has not discussed with any physician whether his diabetes started in service.

Given the above, the Board finds that the Veteran's diabetes mellitus type 2 is not related to active service.  In reaching this decision, the Board notes the Veteran's assertion that his diabetes is related to Agent Orange exposure in service.  The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to three decades after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  

In conclusion, under the current law and regulations, the Board finds that service connection for diabetes mellitus type 2 is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type 2 is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


